[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               MARCH 6, 2006
                               No. 05-15086                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 04-01563-CV-T-30-TGW

CONSTANTINE VLAMAKIS,


                                                       Plaintiff-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY,

                                                       Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (March 6, 2006)


Before ANDERSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:

     Constantine Vlamakis, proceeding pro se, appeals the district court’s
decision, affirming the Commissioner of Social Security’s denial of disability

insurance benefits. We affirm.

      On April 29, 2004, the Administrative Law Judge issued a decision,

concluding that Vlamakis did not suffer from a disability for purposes of receiving

benefits for the time period of 1993 to 1997. The ALJ found that Vlamakis had

several impairments, including gastro esophageal reflux disease, anxiety disorder

with panic attacks, and hypertension. However, he found that these impairments

were not “‘severe’ enough to meet or medically equal, either singly or in

combination” an impairment listed in the regulations. The ALJ found that during

the relevant time period, Vlamakis could work in a reduced stress environment and

that his need for such a work environment did not significantly erode his

occupational base for light work. Accordingly, the ALJ denied Vlamakis benefits.

The Appeals Council denied his request for review, making the ALJ’s decision the

final decision of the Commissioner. See Doughty v. Apfel, 245 F.3d 1274, 1278

(11th Cir. 2001).

      In July of 2004, Vlamakis sought review in the district court, requesting that

the court set aside the Commissioner’s decision or remand the case to the

Commissioner for consideration of a letter which Vlamakis received after the

ALJ’s decision. The July 13, 2004 letter, written by Vlamakis’ general



                                         2
practitioner, Dr. Lawrence Gaulkin, stated that “Vlamakis was under my care from

August 19, 1994 through November 17, 1998 during which time I treated him for

chronic generalized anxiety, hypertension, and hyperlipidemia.”

      The magistrate judge recommended that the district court affirm the

Commissioner’s decision because there was insufficient evidence to support

Vlamakis’ claim. The magistrate found that Dr. Gaulkin’s letter did not warrant a

remand because it was not new, noncumulative, or material evidence, and there

was no reason it could not have been submitted prior to the ALJ’s decision. The

district court adopted the magistrate’s recommendation and affirmed the denial of

benefits.

      Vlamakis contends that the Commissioner erred in finding that he was not

disabled due to his anxiety disorder. First, he argues that the evidence proves he

was disabled. Second, he argues that the ALJ should never have used a grid

system to determine whether he was disabled because it has no bearing in a case

involving mental disability. Third, Vlamakis argues that the ALJ’s findings were

flawed because: (1) the ALJ said that he was not treated by Dr. Gaulkin for

anxiety but later states that he prescribed him anti-anxiety drugs; (2) the ALJ

minimized the severity of his anxiety and hypertension; (3) the ALJ incorrectly

stated that he “gave up” his business in 1993, when he was forced to stop working



                                          3
because of his anxiety; and (5) the ALJ incorrectly stated the name of the drug he

took to attend the hearing.

      We review the Commissioner’s decision to determine if it is supported by

substantial evidence and based upon correct legal standards. Lewis v. Callahan,

125 F.3d 1436, 1439 (11th Cir. 1997). Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion,”

and “more than a mere scintilla.” Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir.

1998) (internal quotation marks omitted). “We do not re-weigh the evidence or

substitute our judgment for that of the [Commissioner]; instead, we review the

entire record to determine if the decision reached is reasonable and supported by

substantial evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991)

(internal quotation marks omitted). Vlamakis bears the burden of proving that his

anxiety disorder was a severe impairment. Doughty, 245 F.3d at 1278. To be

severe, an impairment must be great enough to “significantly [limit a] claimant’s

physical or mental ability to do basic work activities.” Crayton v. Callahan, 120

F.3d 1217, 1219 (11th Cir. 1997).

      As evidence of the severity of his anxiety disorder, Vlamakis introduced Dr.

Gaulkin’s handwritten notes. A note from Vlamakis’ August 19, 1994

appointment mentions that Vlamakis had a history of anxiety, but does not report



                                          4
any specific complaints. The note from July 16, 1996 mentions that Vlamakis

complained of anxiety and that he was prescribed an anti-anxiety drug. The note

from July 30, 1996 describes Vlamakis as cheerful and does not further discuss

anxiety. Vlamakis also submitted notes from Dr. Joel Esptein, his psychologist

since 2003. Dr. Epstein’s notes do not discuss Vlamakis’ condition during the

relevant time period.

      First, based on this evidence, the ALJ reasonably concluded that although

Vlamakis had an anxiety impairment, it was not so severe that he could not

perform light work between 1993 and 1997. The evidence Vlamakis points to does

not prove that his anxiety was so severe that it limited his physical or mental ability

to do basic work activities. See Doughty, 245 F.3d at 1278; Crayton, 120 F.3d at

1219. The ALJ therefore properly determined that Vlamakis was not disabled for

the purposes of receiving benefits.

      Second, Vlamakis does not show that he had a non-exertional impairment

that was severe enough to foreclose the ALJ’s use of the grids. See Wolfe v.

Chater, 86 F.3d 1072, 1078 (11th Cir. 1996). Third, of all the other errors

allegedly made by the ALJ, the only error demonstrated in the record is that the

ALJ misnamed the drug Vlamakis took in order to attend the hearing. This

mistake did not harm Vlamakis in any way, particularly since we are only



                                           5
concerned with his condition from 1993 to 1997. For all of these reasons,

substantial evidence supports the ALJ’s conclusion that Vlamakis was not disabled

for the purposes of receiving disability insurance benefits.

      Additionally, Vlamakis contends that the district court erred in declining to

remand his case to the ALJ on the basis of Dr. Gaulkin’s July 13, 2004 letter

because it proves he suffered from anxiety. We review de novo the district court’s

determination whether to remand the case based on new evidence. Vega v.

Comm’r of Soc. Sec., 265 F.3d 1214, 1218 (11th Cir. 2001). A court “may at any

time order additional evidence to be taken before the Commissioner of Social

Security, but only upon a showing that there is new evidence which is material and

that there is good cause for the failure to incorporate such evidence into the record

in a prior proceeding.” 42 U.S.C. § 405(g). A case should be remanded based on

new evidence if the applicant shows that: “(1) there is new, noncumulative

evidence; (2) the evidence is material, that is, relevant and probative so there is a

reasonable probability that it would change the administrative result; and (3) there

is good cause for the failure to submit the evidence at the administrative level.” Id.

(internal quotation marks omitted). The non-cumulative requirement is satisfied by

the production of new evidence not contained in the administrative record. See

Cannon v. Bowen, 858 F.2d 1541, 1546 (11th Cir. 1988). Such evidence must



                                           6
relate to the time period on or before the date of the ALJ’s decision. 20 C.F.R. §

404.970(b). The materiality requirement is satisfied if “a reasonable possibility

exists that the new evidence would change the administrative result.” Falge, 150

F.3d at 1323.

      The evidence in this case, which consists of a short statement that Dr.

Gaulkin treated Vlamakis for anxiety, is neither new, nor material. Dr. Gaulkin’s

notes already contained statements regarding his treatment of Vlamakis for

anxiety. Those same notes provide a better description of Vlamakis’ condition

than the letter does. The letter adds nothing new to the record and there is no

reasonable possibility it would change the ALJ’s decision. Furthermore, although

the letter did not exist at the time of the administrative proceedings, Vlamakis has

not shown good cause for not obtaining a letter from Dr. Gaulkin at an earlier date.

The evidence upon which Dr. Gaulkin’s letter was based had been available since

1997, several years before the administrative proceedings began. Accordingly, the

district court did not err in declining to remand the case to the Commissioner on

the basis of Dr. Gaulkin’s letter.

      AFFIRMED.




                                          7